UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7147



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KENNETH EUGENE BARRON,

                                               Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:94-cr-00306-WMN; 1:07-cv-01604-WMN)


Submitted:   September 11, 2007     Decided:    September 17, 2007


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Eugene Barron, Appellant Pro Se. Rod J. Rosenstein, United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kenneth   Eugene   Barron    seeks    to     appeal    the   district

court’s order treating his “Petition for a Writ of Error Coram

Nobis”    as    a   successive    28    U.S.C.   §   2255    (2000)    motion,   and

dismissing it on that basis.            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363, 369

(4th Cir. 2004).         A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).            A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.                 Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                    We have

independently reviewed the record and conclude that Barron has not

made the requisite showing.            Accordingly, we deny a certificate of

appealability and dismiss the appeal.                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                            DISMISSED


                                        - 2 -